Case 4:18-cv-00519-ALM Document 42-5 Filed 12/23/19 Page 1 of 2 PageID #: 1689




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                                     Case No. 4:18-cv-00519-ALM

                Plaintiffs,
                                                         JURY TRIAL DEMANDED
       v.

BANK OF AMERICA CORP.,

                Defendant.



                     [PROPOSED] ORDER GRANTING DEFENDANT’S
                            MOTION TO ENFORCE P.R. 3-1

       Pending before the Court is Defendant’s Motion to Enforce P.R. 3-1 (“the Motion”). The

Court, having considered the Motion, finds that the Motion should be granted.

       Accordingly, it is ORDERED that Defendant’s Motion to Enforce P.R. 3-1 is hereby

GRANTED. It is therefore ORDERED that:

       1) Plaintiffs’ definition of “Micro Focus-related Accused Systems” as used in Plaintiffs’

            Updated Disclosure of Initial Infringement Contentions Pursuant to P.R. 3-1 and 3-2

            (the   “Revised     Contentions”)   is   STRICKEN,       and    Plaintiffs’   “Accused

            Instrumentalities” are limited to the specific combinations of products appearing in

            Plaintiffs’ P.R. 3-1(c) charts;

       2) Plaintiffs’ universal reliance P.R. 3-1(g) in Exhibits 3–6 of the Revised Contentions is

            STRICKEN, and Plaintiffs must identify within fourteen (14) days of the date of this

            Order only those elements that it contends are software limitations;
Case 4:18-cv-00519-ALM Document 42-5 Filed 12/23/19 Page 2 of 2 PageID #: 1690




      3) Exhibits 4–6 of the Infringement Contentions are STRICKEN in their entirety; and

      4) Plaintiffs shall serve within fourteen (14) days of the date of this Order Plaintiffs’

         Second Set of Revised Infringement Contentions in compliance with P.R. 3-1,

         specifically identifying where each element of each asserted claim is found within each

         Accused Instrumentality.
